                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 KENNETH ALAN MCKINNEY,        )
                               )                         Case No. 2:19-cv-174
      Plaintiff,               )
                               )                         Judge Travis R. McDonough
 v.                            )
                               )                         Magistrate Judge Cynthia R. Wyrick
 WASHINGTON COUNTY, SHERIFF ED )
 GRAYBEAL, CPT. HENSLEY, SGT. )
 PETERSON, LT. KETCHER, TONYA )
 WHEAT, JOHN DOE, and          )
 JANE DOE,                     )
                               )
      Defendants.              )


                               MEMORANDUM AND ORDER


       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 (Doc. 2)

and motion for leave to proceed in forma pauperis (Doc. 1).

I.     FILING FEE

       A review of Plaintiff’s certified inmate trust account record demonstrates that Plaintiff

lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

§ 1915, this motion (Doc. 1) will be GRANTED.

       Because Plaintiff is an inmate in the Washington County Detention Center, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Dept Street, Suite 200,

Greeneville, Tennessee, 37743, as an initial partial payment, the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

(20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the
custodian of Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s

preceding monthly income (or income credited to Plaintiff’s trust account for the preceding

month), but only when such monthly income exceeds ten dollars ($10.00), until the full filing fee

of three hundred fifty dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and

1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED

to mail a copy of this memorandum and order to the custodian of inmate accounts at the

institution where Plaintiff is now confined, and to the Attorney General for the State of

Tennessee. This order shall be placed in Plaintiff’s prison file and follow him if he is transferred

to another correctional institution. The Clerk also will be DIRECTED to provide a copy to the

Court’s financial deputy.

II.    SCREENING

       A.      PLAINITFF’S ALLEGATIONS

       Plaintiff contends that the Washington County Detention Center lacks an “adequate law

library,” and that Defendants refuse him the “counsel of other inmates.” (Doc. 2, at 3–4.) He

also maintains that Defendants refuse to make copies of legal documents that he has submitted in

his cases pending before the Washington County Criminal Court. (Id. at 4–5.) He asks the Court

to award him monetary damages for Defendants’ interference in his ability to prepare a defense

against his pending criminal charges. (Id. at 5.)

       B.      SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

                                                    2
the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff might later

establish undisclosed facts supporting recovery are not well-pled and do not state a plausible

claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations

of the elements of a claim which are not supported by specific facts are insufficient to state a

plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 does not itself create any constitutional rights;

it creates a right of action for the vindication of constitutional guarantees found elsewhere.”).

       C.      ANALYSIS

       Prisoners have a limited constitutional right to access to the courts. See Bounds v. Smith,

430 U.S. 817, 822 (1977). The primary focus is access, not limitations placed on legal

assistance. See, e.g., Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir. 1985) (rejecting claim that

inmates are guaranteed certain amount of time in library). In fact, a law library is not a

constitutional requirement; it is just one acceptable means of ensuring that inmates have

                                                  3
meaningful access to the courts. See, e.g., Bounds, 430 U.S. at 830–32. Moreover, regardless of

the means chosen by a facility to ensure access, a prisoner must demonstrate that he suffered

some prejudice as a result of the facility’s inadequacies in order to state a viable claim for the

denial of access to the courts. See Lewis v. Casey, 518 U.S. 343, 354 (1996) (holding inmate

claiming lack of access must demonstrate his prison officials impeded non-frivolous civil rights

or criminal action); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (“An inmate who claims

his access to the courts was denied fails to state a claim without any showing of prejudice to his

litigation.”).

        Plaintiff’s complaint omits reference to the type of charges pending against him, or

whether he has counsel to assist him in those proceedings. Regardless, Plaintiff’s complaint

makes it clear that he has been afforded an opportunity to file motions with the Washington

County Criminal Court in his pending cases. (See Doc. 2, at 4.) While Plaintiff expresses

dissatisfaction with the assistance he has received from the Washington County Detention

Center, he does not allege that he was prevented from filing a meritorious claim, or that he lost

the ability to pursue a claim due to some delay created by impediments to court access.

Therefore, Plaintiff has not demonstrated that he has been prejudiced by any inadequacies in the

facility’s law library, the restrictions placed on his ability to seek the advice of other inmates, or

on Defendants’ failure to make copies of his legal documents. See, e.g., Wilson v. Becker, 69 F.

App’x 669, 670 (6th Cir. 2003) (holding that absent actual prejudice to inmate in pursuing

litigation, failure to copy and deliver legal materials does not violate right of access to courts).

Accordingly, Plaintiff has failed to state a claim upon which relief may be granted, and this

action will be dismissed.




                                                   4
III.   CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) is GRANTED;

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set for above;

       4. The Clerk is DIRECTED to mail a copy of this memorandum and order to the
          custodian of inmate accounts at the institution where Plaintiff is now confined, to the
          Attorney General for the State of Tennessee, and to the Court’s financial deputy;

       5. Plaintiff has failed to state a claim upon which relief may be granted under § 1983,
          and this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;
          and

       6. The Court CERTIFIES that any appeal from this action would not be taken in good
          faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
          Procedure.

       SO ORDERED.


                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                                5
